 1   LAW OFFICE OF EMILY DELEON
     EMILY DELEON, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emily@lawdeleon.com

 5   Attorney for:
     JASON ALAN BREWER
 6
                                   UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                     Case No. 12-cr-00311 DAD-BAM
10
                       Plaintiff
11
     JASON ALAN BREWER,
12
                       Defendants.                 STIPULATION AND ORDER TO
13                                                 CONTINUE STATUS CONFERENCE
14

15   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE JUDGE
     BARBARA A. MCAULIFFE, JOSEPH BARTON, ASSISTANT UNITED STATES
16   ATTORNEY; AND JOSE PULIDO, UNITED STATES PROBATION OFFICER:
17
     COMES NOW Defendant, JASON ALAN BREWER, by and through his attorney of record,
18
     EMILY DELEON, hereby requesting that the Status Conference currently set for Monday,
19
     December 2, 2019 be continue to Monday, December 9, 2019 at 2:30 p.m. in front of Honorable
20
     Judge Barbara A. McAuliffe in Fresno, CA. The parties have more to discuss and discovery to
21
     review.
22

23   IT IS SO STIPULATED.
                                                              Respectfully Submitted,
24   DATED: 11/27/19                                          /s/ Emily Deleon______
25                                                            EMILY DELON
                                                              Attorney for Defendant
26                                                            JASON ALAN BREWER

27
     DATED: 11/27/19                                          /s/ Joseph Barton____
28
                                                   1
 1                                                           JOSEPH BARTON
                                                             Assistant U.S. Attorney
 2

 3

 4
                                              ORDER
 5

 6          IT IS SO ORDERED that the Status Conference is continued from December 2, 2019 to

 7   December 9, 2019 at 2:00 PM before Magistrate Judge Erica P. Grosjean.

 8
     IT IS SO ORDERED.
 9

10      Dated:    November 27, 2019                       /s/ Barbara   A. McAuliffe       _
                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
